Citation Nr: 9933152	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  99-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to nicotine 
dependence.

3.  Entitlement to service connection for emphysema, to 
include as secondary to nicotine dependence.

4.  Entitlement to service connection for bronchitis, to 
include as secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to August 
1947, and from January 1954 to November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

In addition to the decision portion of this action, which 
holds that the claim for service connection for nicotine 
dependence is well-grounded, and that, in turn, the claim for 
service connection for chronic obstructive pulmonary disease 
as secondary to nicotine dependence is well-grounded, all 
issues are addressed in the REMAND portion of this action.


FINDING OF FACT

The veteran's VA treating physician has submitted a written 
statement that, in his opinion, the veteran became nicotine 
dependent on active duty, which caused him to smoke, 
resulting in severe chronic obstructive pulmonary disease.


CONCLUSIONS OF LAW

1.  The claim for service connection for nicotine dependence 
is well-grounded.  38 U.S.C.A. 5107(a) (West 1991).

2.  The claim for service connection for chronic obstructive 
pulmonary disease as secondary to nicotine dependence is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

In July 1999, during the veteran's Board hearing, veteran's 
submitted the written statement of a VA treating physician 
that, in his opinion, the veteran became nicotine dependent 
on active duty, which caused him to smoke, resulting in 
severe chronic obstructive pulmonary disease (COPD).  The 
opinion includes a finding of inservice incurrence of a 
disease (nicotine addiction), a current disability (COPD), 
and a nexus between the inservice disease and the current 
disability.  Accordingly, the Board finds that the claim for 
service connection for nicotine dependence is well-grounded, 
and that, in turn, the claim for service connection for 
chronic obstructive pulmonary disease as secondary to 
nicotine dependence is well-grounded. 

ORDER

The veteran's claims for service connection for nicotine 
dependence, and for COPD as secondary to nicotine dependence, 
are well-grounded; the benefits sought on appeal are granted 
to this extent only.  Appropriate development is directed in 
the REMAND portion of this action, directly below.


REMAND

The Board has determined that the veteran's claims for 
service connection for nicotine dependence, and for COPD as 
secondary to nicotine dependence, are well-grounded.  The 
Board notes that the VA treating physician who rendered the 
medical opinion which well-grounded the veteran's claim did 
not acknowledge private medical histories which indicate the 
veteran started smoking one package of cigarettes per day at 
age 18, and which indicate the veteran had been smoking one 
package of cigarettes per day for 50 years as of January 
1993.  Since the claims for service connection for nicotine 
dependence, and for COPD as secondary to nicotine dependence, 
are well-grounded, the veteran is entitled to a VA 
examination and a medical opinion on these issues. 

The Board notes that the veteran claimed at his Board hearing 
to have been treated by a VA treating physician since 
approximately 1993.  The only records of treatment of the 
veteran by Dr. Whittle in the claims file are from 1997.  The 
additional records of treatment should be obtained for 
adjudication of the veteran's claims.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for his 
nicotine dependence, COPD, emphysema, or 
bronchitis.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained and 
associate them with the claims folder.  
The records sought should include all 
treatment records from Dr. Whittle, a VA 
physician who, by the veteran's account, 
began treating the veteran in 
approximately 1993.

2.  The veteran should be advised in 
writing of the type of medical evidence 
which would be required to well-ground 
his claims for service connection for 
emphysema to include as secondary to 
nicotine dependence, and service 
connection for bronchitis to include as 
secondary to nicotine dependence.

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist or specialists  to determine 
the nature and etiology of his nicotine 
dependence and COPD.  The examiner should 
review the medical histories of record, 
to include the private medical history 
from May 1978 treatment records 
indicating the veteran had smoked one 
pack of cigarettes per day since age 18;  
and the private medical history dated 
January 1993 indicating that the veteran 
had smoked one pack of cigarettes per day 
for 50 years.  The examiner should also 
be cognizant of lay statements indicating 
that the veteran did not smoke prior to 
his period of service from January 1954 
to November 1955, but was chain smoking 
upon his return from this period of 
service.  The examiner should also review 
any medical evidence newly associated 
with the claims file, which may include 
records of VA treatment for COPD from 
1993 forward.

After review of the claims file, the 
examiner should offer an opinion as to 1) 
whether the veteran is currently nicotine 
dependent, 2) whether the veteran's 
nicotine dependence began during a period 
of active service, 3) whether nicotine 
dependence and resultant use of tobacco 
products has cause or aggravated the 
veteran's chronic obstructive pulmonary 
disease, and 4) whether the veteran's 
COPD is related to a disease or injury 
incurred during the veteran's period of 
active service.

The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action. 38 C.F.R. § 4.2.

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issues on appeal. 

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





